FRED W. JONES, Jr., Judge.
This suit was consolidated with Garrison v. State of Louisiana, through the Department of Highways, et al., 401 So.2d 528. (La.App. 2d Cir. 1981), docket No. 14,573, for trial purposes. The trial court rendered separate judgments in the consolidated cases. We considered the three suits together and gave our reasons for judgment in all three cases in Garrison, supra. For the reasons assigned in that opinion rendered on this date, we affirm the judgment of the trial court in this case, at appellant’s cost.